     Case 6:21-cv-00309-JDK Document 13 Filed 08/26/21 Page 1 of 1 PageID #: 88




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

                                             §
CHAMBER OF COMMERCE OF THE                   §
UNITED STATES OF AMERICA and                 §
TYLER AREA CHAMBER OF                        §
COMMERCE,                                    §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §     Case No. 6:21-cv-309-JDK
                                             §
UNITED STATES DEPARTMENT OF                  §
HEALTH AND HUMAN SERVICES,                   §
et al.,                                      §
                                             §
       Defendants.                           §
                                             §

                               ORDER CLOSING CASE
         Before the Court is the Plaintiffs Chamber of Commerce of the United States

 of America’s and Tyler Area Chamber of Commerce’s notice of voluntary dismissal

 (Docket No. 12).     As per the notice, all claims in this case are DISMISSED

 WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

         The Clerk of Court is instructed to close this case.

         So ORDERED and SIGNED this 26th day of August, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE
